Citation Nr: 0101134	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-19 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral lower 
extremity disability, currently diagnosed as chronic deep 
venous thrombosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1959 to May 1961.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In November 2000, the veteran 
testified before the undersigned member of the Board via 
videoconference, with the undersigned Board member sitting in 
Washington, D.C., and the veteran testifying from the RO.  At 
that hearing, the veteran presented new evidence in support 
of his claim, but waived initial RO jurisdiction over this 
evidence.  


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence to necessary to substantiate the claim, 
and eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

In correspondence of record and at his personal hearing, the 
veteran asserted that during service, he had an abscess 
lanced on his left foot.  He maintained that his current 
bilateral lower extremity disability, diagnosed as chronic 
deep venous thrombosis, is related to that abscess.  

The service medical records show that the veteran did in fact 
have an abscess on the left foot which was lanced.  However, 
the medical records do not reflect any residual disability 
upon discharge.  The post-service medical records are first 
dated in 1997 and show treatment for bilateral lower 
extremity disability.  In February 1999, the veteran was 
afforded a VA examination which resulted in a diagnosis of 
varicose veins, status post thromboplebitis, and 
onychomycosis.  There is no medical opinion regarding the 
etiology and/or date of onset of those disabilities.  

In support of his claim, the veteran submitted a statement 
from a lay person who stated that the veteran had complained 
of foot and leg pains since service.  In addition, a letter 
was received from Henry W. Traylor, J.R., M.D., who is the 
veteran's treating physican.  He stated that he had been 
treating the veteran since February 1993 for chronic deep 
venous thrombosis of the right lower extremity.  He stated 
that it appeared possible that the current problem could be 
connected with the "severe cellulitis and proximal 
lymphangitis of the left lower extremity" that the veteran 
sustained while in service.  During his personal hearing, the 
veteran related that Dr. Traylor had reviewed his medical 
records prior to rendering his medical opinion.  

The Board notes, first of all, that none of Dr. Traylor's 
medical records of the veteran have been submitted for 
review.  Secondly, Dr. Traylor did not state that he had 
reviewed the veteran's service medical records and it appears 
from his comments, that he did not in fact review those 
medical records.  As such, the RO should contact Dr. Traylor 
and request that he submit his complete clinical records of 
the veteran.  Also, he should be specifically be requested to 
state what medical records, if any, he reviewed prior to 
rendering his opinion in the October 2000 letter.  

In addition, the veteran should be afforded another VA 
examination by an examiner who has had an opportunity to 
review all of the medical evidence of record in order to 
obtain opinion as to the existence and etiology of any 
current bilateral lower extremity disability.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from the 
Fayetteville, North Carolina VA Medical 
Center and any other source or facility 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative 
should be duly notified. The veteran 
should be informed that he may submit 
additional medical records, also.  

2.  The RO should contact Dr. Traylor and 
request that he submit his complete 
clinical records of the veteran.  Also, 
he should be specifically be requested to 
state what medical records, if any, he 
reviewed prior to rendering his opinion 
in the October 2000 letter.

3.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of 
bilateral lower leg disability.  The 
entire claims file, to include all 
evidence added to the record pursuant to 
this REMAND, as well as a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated x-rays and laboratory tests 
should be completed.  With respect to any 
bilateral lower extremity disability, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the disorder was present during 
service, or related to the abscess on the 
veteran's left foot, treated therein.  
The complete rationale for each 
conclusion reached should be set forth in 
a typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If none of the requested development 
provides competent medical evidence of a 
nexus between any current bilateral lower 
leg disability and the veteran's military 
service, the RO should specifically advise 
him and his representative of the need to 
submit such competent medical evidence to 
support the claim.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

7.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
service connection for bilateral lower 
leg disability in light of all pertinent 
evidence of record and legal authority, 
to specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

8.  If any benefit requested by the 
appellant continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


